Filed pursuant to Rule 433 Registration No. 333-189888 ROYAL BANK OF CANADA MEDIUM-TERM NOTES, SERIES F 1.000% SENIOR NOTES, DUE APRIL 27, 2017 FINAL TERM SHEET DATED APRIL 22, 2015 Terms and Conditions Issuer: Royal Bank of Canada Title of the Series: 1.000% Senior Notes, due April 27, 2017 Expected Ratings1: Aa3 / AA- / AA (Negative / Negative / Stable) Principal Amount: Issue Price: 99.970% Trade Date: April 22, 2015 Settlement Date: April 27, 2015 Maturity Date: April 27, 2017 Minimum Denomination: $1,000 and multiples of $1,000 Interest Rate: 1.000% Treasury Benchmark: 0.500% UST due March 2017 Treasury Benchmark Price: $99-29 ¼ Treasury Yield: 0.545% Re-offer Spread to Treasury Benchmark: T + 47bps Re-Offer Yield: 1.015% Fees: 0.05% Interest Payment Dates: Semi-annually on each April 27and October 27, beginning October 27, 2015 1 A credit rating is not a recommendation to buy, sell or hold securities, and it may be subject to revision or withdrawal at any time by the assigning rating organization. Payment Convention: Following business day convention, unadjusted Business Days: New York, Toronto Day Count Fraction: 30/360 Listing: None Optional Redemption: None CUSIP / ISIN: 78012KDW4 / US78012KDW45 Sole Book Runner: RBC Capital Markets, LLC Co-Managers: DaKoy Capital Markets, LLC Samuel A. Ramirez & Company, Inc. Royal Bank of Canada (the “Issuer”) has filed a registration statement (including a prospectus supplement and a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read those documents and the other documents that the Issuer has filed with the SEC for more complete information about the Issuer and this offering. You may obtain these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, the lead managers will arrange to send you the pricing supplement, the prospectus supplement, and the prospectus if you request them by contacting RBC Capital Markets, LLC at 1-866-375-6829.
